department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc fip tl-n-6331-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb philadelphia attn richard h gannon sla lm mct phi from lon b smith acting associate chief_counsel financial institutions and products cc fip subject deductibility of loan origination costs this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer trust tax_year tax_year tax_year tax_year date c d e f series s class x class y class z agreement tl-n-6331-00 agreement state state state issues whether certain costs incurred in connection with a the acquisition of credit card receivables b the conversion of acquired account records to the taxpayer’s computer system c the exchange of acquired credit card receivables for certificates in a_trust and d the subsequent sale of certificates to investors are required to be capitalized under sec_263 of the internal_revenue_code conclusions costs incurred by taxpayer in connection with the acquisition of credit card receivables are required to be capitalized under sec_263 of the code costs incurred by taxpayer in connection with the conversion of acquired account records to the taxpayer’s computer system the exchange of acquired credit card receivables for certificates in a_trust and the subsequent sale of certificates to investors may be required to be capitalized under sec_263 of the code depending upon the development of needed additional facts facts taxpayer is a federally chartered banking institution engaged in the business of issuing credit cards to customers taxpayer also regularly purchases credit card receivables and or credit card customer accounts from other financial institutions thereafter taxpayer may or may not extend additional credit to the customers on these accounts in connection with its credit card business taxpayer derives interest_income fees and interchange income taxpayer’s main credit card operations are located in state as part of its business operations taxpayer purchases existing credit card accounts from other credit card issuers these credit card accounts are each identified by customer name and often contain an existing balance owed by the credit card customer when taxpayer acquires a portfolio of credit card accounts from another issuer taxpayer typically acquires the right to derive income from all future receivables generated by the customers on those accounts including the right to all annual fees interchange income on future transactions and interest_income on the accounts’ outstanding balances taxpayer typically pays the seller an amount equal to at least the face_amount of the outstanding balance for both tl-n-6331-00 open and closed credit card accounts taxpayer typically pays an additional premium on the outstanding balance for open accounts after acquiring these credit card accounts taxpayer generally must integrate any account information into its own computerized system for tracking account information taxpayer’s integration process consists of c steps and affects more than d departments and offices and spans locations from state to state the integration process generally takes e to f weeks to complete taxpayer typically enters into securitization arrangements with respect to these acquired credit card accounts once it integrates those accounts into its computer systems in accordance with agreement taxpayer packages a portfolio of credit card receivables which it then delivers to trust in exchange for a seller’s certificate representing all of the beneficial interests in that series of trust taxpayer in turn sells investor certificate sec_1 to investors in trust who are issued the investor certificates by trust at the request of taxpayer by definition taxpayer’s seller’s certificate retains all interests in trust that are not held by owners of the investor certificates trust operates in accordance with the terms and conditions contained in a master prospectus and any applicable prospectus supplements trust is comprised of various series for example series s each series being comprised of a portfolio of receivables each series within trust is comprised of one or more classes for example classes x and y each class being entitled to certain rights with respect to the portfolio of receivables in that series each class is governed by a separate prospectus supplement taxpayer transfers receivables to trust without_recourse and with respect to any given receivable trust bears the risk of loss taxpayer however creates collateral interests and provides credit enhancements to protect primary certificate holders from loss for example class y certificates bear a higher rate of interest than class x certificates but holders of class y certificates are subordinated to class x certificate-holders for repayment of principal series s also offers class z under agreement between taxpayer and trust the investor certificates are designated as debt for all federal_income_tax purposes pursuant to sec_385 of the code this designation is binding on both trust and the holders of the investor certificates issued by trust we understand that series s’s certificates and prospectus supplement were reviewed for purposes of this request for advice we have assumed for purposes of this discussion that series s is a typical arrangement between taxpayer and trust tl-n-6331-00 certificates holders of class z certificates receive a higher rate of interest than holders of class y certificates but are subordinated to holders of both class x and class y certificates for repayment of principal when and if all investor interests in classes x y and z are paid in full taxpayer can require trust to convey any remaining trust assets to it in addition taxpayer is required to maintain a minimum participation interest in the amount of total receivables owned by trust if the interest represented by taxpayer’s seller’s certificate exceeds taxpayer’s minimum participation interest taxpayer has the right to remove receivables from trust conversely if the interest represented by taxpayer’s seller’s certificate falls below taxpayer’s minimum participation interest taxpayer is obligated to add receivables to the trust taxpayer and trust treat taxpayer as the owner of the receivables for federal_income_tax purposes under agreement trust is not required to file a federal_income_tax return and taxpayer is obligated to reimburse trust for all expenditures incurred in connection with the administration of trust taxpayer claimed deductions for tax_year and tax_year for certain expenses_incurred in connection with the acquisition and securitization of credit card receivables the examining agent disallowed these deductions and the case was closed on an agreed basis with taxpayer conceding the adjustments on date taxpayer filed claims for refund forms 1120x with respect to these disallowed expenses for tax_year and tax_year taxpayer’s refund claims identified three groups of expenditures a certain expenditures associated with respect to new account acquisitions group a expenses b additional_amounts associated with new account acquisitions that are not included in a group b expenses and c salaries of employees involved in portfolio acquisitions and securitization of receivables group c expenses taxpayer capitalized group a expenses for financial_accounting purposes and deducted such expenses for federal_income_tax purposes taxpayer deducted group b and group c expenses for both financial_accounting and tax purposes taxpayer subsequently generally described all of the expenses at issue as a costs incurred to acquire receivables including making the decision to buy and how much to pay b costs incurred to convert the receivables to taxpayer’s accounting system and c costs incurred to assemble and sell receivables to trust which in turn sells certificates to investors we understand that taxpayer is also under examination with respect to tax_year sec_3 and and that the examining agents are proposing similar adjustments for those years tl-n-6331-00 law and analysis applicable law the primary consequence of characterizing a cost as an ordinary_and_necessary_expense under sec_162 or a capital_expenditure under sec_263 concerns the timing of the taxpayer’s cost_recovery sec_162 allows a current deduction for an item that is ordinary necessary an expense paid_or_incurred during the taxable_year and made for carrying on any trade_or_business costs that are capital expenditures under sec_263 are not currently deductible sec_263 provides the general_rule that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate capital expenditures are generally amortized or depreciated over the life of the relevant asset or where no specific asset or useful_life can be ascertained deducted upon dissolution of the enterprise sec_1_263_a_-2 of the regulations provides as examples of capital expenditures t he cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year the facts and circumstances of each case must be examined to determine whether an item should be capitalized or may be currently deducted see 308_us_488 however sec_263 has been interpreted and applied by the courts consistently over the years to require the capitalization of any cost that serves to create or enhance a separate and distinct asset or provides significant future_benefits capitalization takes precedence over the allowance of deductions see sec_161 sec_261 and sec_263 the supreme court cases idaho power lincoln savings and indopco have helped to clarify when an expenditure is required to be capitalized under sec_263 the supreme court in idaho power noted that an expenditure which otherwise might qualify as a currently deductible expense must nevertheless be capitalized if it is incurred in acquiring a capital_asset see 418_us_1 see also 305_us_79 regular and recurring expenses_incurred in taxpayer’s business of buying and selling securities were required to be capitalized because the expenses created a separate asset tl-n-6331-00 in 403_us_345 the court concluded that payments made by lincoln savings and loan association into a secondary reserve fund at the federal savings and loan insurance corporation were not currently deductible as ordinary business expenditures following an extensive analysis of the nature of the secondary reserve fund and the premium payments made into it by lincoln savings and other similarly situated fslic-insured institutions the court stated what is important and controlling we feel is that the secondary reserve payment serves to create or enhance for lincoln what is essentially a separate and distinct additional asset and that as an inevitable consequence the payment is capital in nature and not an expense let alone an ordinary_expense deductible under sec_162 in the absence of other factors not established here u s pincite in 503_us_79 the supreme court cited the fundamental principle that deductions as exceptions to the norm of capitalization are strictly construed and allowed only when there is a clear provision therefor quoting 308_us_488 the supreme court moreover reaffirmed and expanded upon the separate and distinct asset test set forth in lincoln savings the court although specifically addressing whether investment banking and legal fees incurred by a target_corporation in support of a friendly takeover were currently deductible held that the expenditures at issue were required to be capitalized even though the costs did not serve to create or enhance a separate and distinct asset thus the court clarified that the separate and distinct asset test enunciated in lincoln savings was not the only test that could be applied to determine whether an expenditure is required to be capitalized lincoln savings stands for the simple proposition that a taxpayer's expenditure that serves to create or enhance a separate and distinct asset should be capitalized under sec_263 it by no means follows however that only expenditures that create or enhance separate and distinct assets are to be capitalized under sec_263 we had no occasion in lincoln savings to consider the tax treatment of expenditures that unlike the additional premiums at issue there did not create or enhance a specific asset and thus the case cannot be read to preclude capitalization in other circumstances in short lincoln savings holds that the creation of a separate and distinct asset tl-n-6331-00 well may be a sufficient but not a necessary condition to classification as a capital_expenditure u s pincite the court recognized that the code through provisions such as sec_162 and sec_263 generally endeavors to match expenses with the revenues of the taxable_period to which the expenses are properly attributable thereby resulting in a more accurate calculation of net_income for federal_income_tax purposes the court stated that with respect to expenditures that produce benefits both in the current_year and in future years the determination of whether these expenditures must be capitalized requires a careful examination of all the facts although the mere presence of some future benefit may not warrant capitalization a taxpayer’s realization of future_benefits is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization u s pincite issue whether certain costs incurred in connection with the acquisition of credit card receivables are required to be capitalized under sec_263 taxpayer’s loan acquisition costs are comprised of allocated salaries and other expenses which as identified by taxpayer are directly related to the acquisition of the credit card accounts and related receivables comprising the outstanding account balances hereafter the loans the acquired loans are separate and distinct assets of taxpayer and provide taxpayer with significant future_benefits including an interest_income stream which extend beyond the close of the taxable_year in which the loan acquisition expenses were incurred capitalization of taxpayer’s acquisition costs is supported by a long line of precedent holding that an expense either incurred in connection with the acquisition or creation of a separate and distinct capital_asset or that provides a taxpayer with a significant future benefit is required to be capitalized under sec_263 see eg commissioner v idaho power co supra 397_us_572 397_us_580 305_us_79 and indopco inc v commissioner supra further the acquisition costs are clearly required to be capitalized as part of the total cost of the asset acquired see eg woodward v commissioner supra helvering v winmill supra and 323_f2d_913 9th cir the capitalization requirement for costs incurred in the creation and or acquisition of assets is grounded upon the fundamental principle that expenses should be matched with the income of the taxable_year to which they relate thereby tl-n-6331-00 resulting in a more accurate reflection of taxable_income see indopco supra disallowance of a current deduction for the acquisition costs at issue is in keeping with this principle the service has also long taken the position that costs incurred in connection with the acquisition of a capital_asset must be capitalized for example revrul_57_400 1957_2_cb_520 holds that finders’ fees paid in the form of buying commissions by a bank to brokers and other third parties for their introduction of acceptable applicants for mortgage loans must be capitalized because the commissions are a part of the acquisition_cost of the loans see also revrul_69_331 1969_1_cb_87 bonuses and commissions paid_by gas distributor to secure five-year leases for hot water heaters held to be capital expenditures amortizable over the five-year terms of the leases and revrul_73_580 1973_2_cb_86 portion of compensation paid_by corporation to its employees that is attributable to services performed in connection with corporate mergers and acquisitions required to be capitalized capitalization may be required of indirect as well as direct_acquisition costs while under particular facts and circumstances a given indirect expense may be currently deductible capitalization is required if that expense is specifically allocable to the acquisition or creation of a capital_asset or provides significant future_benefits see eg mayer v commissioner t c memo 722_f2d_1462 9th cir and estate of milner v commissioner 1_tcm_513 as noted above the court in idaho power co u s pincite required capitalization of an expenditure that otherwise might have qualified as a currently deductible expense because that expenditure was incurred in connection with the acquisition of a capital_asset based on the facts provided taxpayer acquires separate and distinct assets that are generally transferable as clearly evidenced by taxpayer’s subsequent transfers of the loans to trust when it acquires credit card accounts from third parties because the costs at issue were incurred by taxpayer in connection with the acquisition of separate and distinct assets such costs must be capitalized see idaho power supra lincoln sav loan ass’n supra in addition the loans reasonably can be expected to provide taxpayer with benefits that extend beyond the taxable_year in which the acquisition costs are expended accordingly under taxpayer and trust treat these transfers to trust as sales for book purposes although for federal_income_tax purposes such transfers are treated as financing arrangements assuming that the transfers are respected for federal_income_tax as a financing arrangements taxpayer would continue to be treated as the owner of the loans after they are transferred to trust tl-n-6331-00 the rationale of indopco supra the costs incurred to acquire these assets are required to be capitalized under sec_263 some if not all of the costs at issue have been characterized as expenses of determining whether to acquire certain loans and which loans to acquire this description of the expenses raises the question of whether the capitalization of such costs is consistent with the holding of revrul_99_23 1999_1_cb_998 revrul_99_23 provides guidance concerning which investigatory costs incurred in connection with the acquisition of a new trade_or_business are eligible for amortization as start-up_expenditures under sec_195 the ruling holds that expenditures incurred in the course of a general search for or investigation of an active trade_or_business in order to determine whether to enter a new business and which new business to enter other than costs incurred to acquire capital assets that are used in the search or investigation qualify as investigatory costs that are eligible for amortization as start-up_expenditures congress expressed an intent through sec_195 to allow for the amortization of certain investigatory expenditures incurred in connection with the acquisition of a new trade_or_business however no expression of congressional intent and neither sec_195 nor its legislative_history suggest that costs of investigating the acquisition of a specific capital_asset are currently deductible or eligible for amortization under that provision as discussed above where a taxpayer in an existing trade_or_business incurs costs in investigating the acquisition of a specific capital_asset the law is clear that those costs are required to be capitalized accordingly the holdings in revrul_99_23 are not inconsistent with the capitalization of the acquisition costs at issue here issue whether certain costs incurred in connection with converting the account records acquired by taxpayer to taxpayer’s computer system are required to be capitalized under sec_263 as noted above sec_263 provides the general_rule that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate see also sec_1_263_a_-1 of the regulations sec_1_263_a_-1 of the regulations provides that in general the amounts required to be capitalized referred to in sec_1_263_a_-1 include amounts paid_or_incurred to add to the value of or substantially prolong the useful_life of property owned by the taxpayer such as plant or equipment or to adapt property to a new or different use tl-n-6331-00 the submitted facts indicate that after the loans were acquired taxpayer incurs certain conversion costs to integrate the loans into taxpayer’s pre-existing computerized tracking system further the facts indicate that the integration process is complex it is unclear whether these conversion costs add to the lives or value of the acquired loans or if such costs adapt the acquired loans to a new or different use based on the facts submitted the conversion costs appear to have been incurred after the loans were acquired to permit taxpayer to access track and monitor the acquired loans capitalizing such costs incurred in connection with integrating an acquired asset into taxpayer’s pre-existing computerized tracking system would be appropriate if the costs added to the life or value of the acquired asset or if such costs adapted the asset to a new or different use the facts concerning this issue are not yet sufficiently developed for us to reach a conclusion however if you wish to pursue this issue we recommend further developing the facts as outlined above issue whether costs incurred in connection with the exchange of the acquired loans for investor certificates in trust are required to be capitalized under sec_263 taxpayer securitizes certain of the acquired loans through trust and incurs expenses in this securitization process these expenses include salaries of employees who are involved in the securitization process however it is unclear from the incoming request for field_service_advice what the nature and extent of such employees’ involvement in the securitization process is and whether other costs are incurred in this process the request for field_service_advice provides that the role of trust is to protect the holders of trust’s investor interests who in substance loan money to taxpayer through trust taxpayer apparently uses the funds obtained from these securitizations in its daily operations and for acquiring additional credit card loans generally a borrower’s expenses_incurred to obtain a loan are capital expenditures that must be amortized over the period of the loan 57_tc_781 acq on this issue 1974_1_cb_1 in reaching its holding in enoch the tax_court relied on 18_bta_1179 in which the board_of_tax_appeals stated in its essence such a disbursement commissions fees and printing costs is not unlike bond_discount prepaid rent cost of as previously indicated it is assumed for purposes of this field_service_advice that taxpayer’s transfer of credit card receivables to trust is properly characterized as a financing_arrangement rather than as a sale for federal_income_tax purposes tl-n-6331-00 acquiring or disposing of a leasehold or term contract and many other transactions they should be spread over the definite period of the loan lease or contract enoch t c pincite see also s l bldg corp v commis19_bta_788 acq x-1 c b rev’d on other ground60_f2d_719 2d cir rev'd 288_us_406 24_bta_220 9_tc_180 acq 1947_2_cb_3 revrul_86_67 1986_1_cb_238 revrul_81_161 1981_1_cb_313 revrul_75_172 1975_1_cb_145 revrul_70_360 1970_2_cb_103 in 33_tc_671 a transferee corporation that assumed a mortgage on transferred property argued that loan expenses that were incurred by the transferor for the sole purpose of acquiring a business asset the mortgaged property should follow the asset when it was transferred the court stated that the loan expenses were made to obtain the use of the money and that it is not the purpose for which the loan is made that is important it is the purpose of the expenditure for loan discounts and expenses that purpose is to obtain financing or the use of money over a fixed period extending beyond the year of borrowing when we analyze the reason behind the rule_of amortizing such debt expenses the distinction between this case and s l building corporation and longview hilton hotel co vanishes here as in the cited cases the mortgage discounts and expenses represent the cost of money borrowed for a period extending beyond the year of borrowing it matters not that the proceeds of the loans be used to build an income- producing warehouse as in 18_bta_1179 or to purchase additional properties as in s l building corporation or to buy the mortgaged premises as in the instant case in all such cases the expenditure represents an expenditure for the cost of the use of money and not a capital_expenditure for the cost of any asset obtained by the use of the proceeds of the money borrowed amortization of the loan expense is related to the life of the loan and not the life of any asset obtained by use of the loan proceeds the transfer of the asset obtained by use of the loan proceeds does not mean the transferee succeeds to the unamortized balance of the loan discounts and expenses if the debt is assumed by the transferee it merely marks an earlier end to the period for which the borrower had tl-n-6331-00 the use of the money which means the borrower who has been amortizing the debt discounts and expenses he incurred or paid and not the transferee can take the unamortized balance as a deduction in the year of transfer id pincite the facts as provided indicate that taxpayer’s securitization arrangement with trust provides taxpayer with available financing over periods extending substantially beyond the taxable_year in which the securitization expenses are incurred in general costs associated with a borrowing should be capitalized to the extent they represent the cost of money borrowed for a period extending beyond the period of the borrowing anover realty t c pincite in the present case however the facts provided do not detail the borrowing costs at issue or the nature and extent of the taxpayer’s employees’ involvement in the securitization process we request that you provide additional facts regarding these costs if you wish to pursue this issue issue whether certain administration costs incurred by taxpayer in connection with the subsequent sale of trust certificates to investors are required to be capitalized under sec_263 taxpayer reimburses trust for certain administration costs that trust incurs in selling trust certificates to investors according to the incoming request these costs include all expenditures incurred in connection with the administration of trust presumably including the costs of preparing the prospectus and the costs associated with other actions necessary to create the investor interests marketed to the public to the extent such costs represent additional costs of taxpayer obtaining financing capitalization of such costs may be required consistent with the discussion in issue above we request that you provide additional facts regarding these costs if you wish to pursue this issue case development hazards and other considerations tl-n-6331-00 212_f3d_822 3d cir rev’g 110_tc_349 would allow a bank in the course of its lending business to currently deduct costs incurred to originate a loan service position generally precludes the filing of claims for refund to effectuate retroactive method changes absent an extraordinary grant of the commissioner’s consent under sec_446 see sec_1_446-1 i although no method change may have been intended by the examining agents in tax_year sec_1 through we understand that some of the adjustments were originally initiated in earlier tax years and that such adjustments may have carried over into the tax years at issue such carryover timing adjustments inherently raise method change issues before settling the taxpayer’s refund claims the examining agents may want to discuss this further with exam’s issue specialist for method change issues bonny r dominguez who may be reached pincite-5662 under 54_tc_742 aff’d 445_f2d_985 10th cir cert 404_us_940 the tax_court will generally follow a court of appeals’ decision squarely on point where appeal of a case would lie to that same court and that court alone tl-n-6331-00 b sec_197 may not apply here the incoming materials indicate that in prior tax years exam may have applied sec_197 to amortize certain costs incurred by taxpayer to acquire its credit card receivables although it is unclear what exam’s basis was for applying sec_197 to these costs it is not clear that the costs at issue here are costs that can be amortized under sec_197 nothing in the incoming materials indicates that taxpayer acquired any of the credit card accounts in an acquisition subject_to sec_197 further even if the credit card accounts were acquired in an acquisition subject_to sec_197 sec_197 excludes pre-existing debt instruments arguably including any credit card accounts acquired with outstanding open balances from the definition of customer-based_intangible under sec_197 therefore to the extent that credit card receivables evidence pre-existing indebtedness they would also appear to be excluded from treatment as sec_197 intangibles in addition sec_197 excludes any interest in a_trust from the definition of a sec_197 intangible thus sec_197 would not appear applicable to costs incurred in connection with taxpayer’s transfer of the credit card receivables to trust for the above reasons exam’s application of sec_197 to taxpayer’s acquisition costs could pose litigating hazards application of sec_475 could affect any proposed deficiency while not free from doubt such costs may be more properly amortizable as bond_premium under sec_171 or as acquisition_premium under sec_1272 alternatively to the extent that these provisions are inapplicable to the costs of acquiring credit card accounts with no outstanding balances sec_167 may provide a statutory framework for the recovery_of such costs the application of sec_197 to amortize loan acquisition costs appears to be an issue of first impression therefore if exam wishes to pursue this issue in the future we recommend additional factual development and early coordination of the issue with lmsb counsel tl-n-6331-00 the incoming request suggests that sec_475 may conceivably apply to the credit card receivables acquired by the taxpayer and if so that taxpayer may seek to recover any capitalized costs when its receivables are marked to market under that provision although our views were not specifically requested with respect to this issue we offer the following discussion of sec_475 to assist you in evaluating whether sec_475 might apply to taxpayer sec_475 generally requires a dealer_in_securities to account for its securities on a mark-to-market method_of_accounting see sec_475 sec_475 defines a dealer_in_securities as a taxpayer who either a regularly purchases securities from or sells securities to customers in the ordinary course of its trade_or_business or b regularly offers to enter into assume offset assign or otherwise terminate positions in securities with customers in the ordinary course of a trade_or_business dealer status is determined on an entity-by-entity basis see h_r rep no 103d cong 1st sess ndollar_figure explaining that contracts between dealers and related parties are treated as contracts between unrelated parties as defined in sec_475 the term security includes a note bond debenture or other evidence_of_indebtedness we believe that a credit card receivable qualifies as evidence of an indebtedness taxpayer regularly purchases credit card receivables from and or originates credit card loans to customers therefore taxpayer would appear to meet the definition of a dealer_in_securities under sec_475 and would be required to mark-to- market its securities unless an exception under sec_475 applies for example taxpayer would not be considered to be a dealer_in_securities if it engages in no more than a negligible amount of sales of its securities in addition even if taxpayer is a dealer_in_securities taxpayer would not be required to mark-to- market any security either held for investment or not held_for_sale provided that taxpayer complies with the identification requirements of sec_475 sec_475 sec_1_475_c_-1 of the regulations exempts from dealer status a taxpayer that regularly purchases securities from customers in the ordinary course of a trade_or_business including regularly making loans to customers but engages in no more than negligible sales of the securities so acquired sec_1 c - c of the regulations generally provides that a taxpayer engages in negligible sales of debt instruments if during the taxable_year either a it sells all or part of fewer than debt instruments or b the total adjusted_basis of the debt instruments that the taxpayer sells is less than percent of the total basis immediately after acquisition of the debt instruments that it acquires in that year taxpayer transfers substantially_all of its receivables to trust in exchange for seller’s certificates of ownership in trust’s series as noted in the incoming request tl-n-6331-00 for field_service_advice prop_reg sec_1_475_b_-3 a provides that where a taxpayer expects to contribute securities to a_trust or other entity in exchange for interests in that entity the taxpayer must treat such securities as held_for_sale unless the taxpayer expects that each of the interests it will receive from the trust or other entity in return for the securities either will be held for investment or not held_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business in general taxpayers can identify a security as held for investment or not held_for_sale if it is not held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business sec_1_475_b_-1 in revrul_60_346 1960_2_cb_217 the service addressed whether a bank that originated mortgage loans half of which it sold to financial institutions within three months after the loan origination held the loans primarily_for_sale_to_customers within the meaning of sec_1221 with respect to the loans that it sold the bank agreed to service and collect the outstanding loan balance in return for a fee the service concluded that the taxpayer held the loans primarily_for_sale_to_customers in the ordinary course of its trade_or_business reasoning that a the taxpayer consistently engaged in the practice of converting mortgages into liquid funds for the purpose of making additional loans b the loans were made with the intention of selling the mortgages and c selling mortgages in this fashion was a customary function of the taxpayer's banking business the service also noted that the bank sold the loans at or near par_value in the present case it is more_likely_than_not that taxpayer would be considered a dealer for purposes of sec_475 oid issues may present additional hazards we reference the proposed_regulations not as binding authority but as both an interpretation of congressional intent and a convenience to assist you in assessing the hazards in this case the tax_court has explained that although proposed_regulations constitute a body of informed judgment they are accorded no more weight than a litigation position 108_tc_100 quoting 694_f2d_556 ndollar_figure 9th cir tl-n-6331-00 as a general matter there are a number of unresolved issues under the original_issue_discount oid rules with respect to the proper tax treatment of credit card debt these unresolved issues may present additional litigating hazards for example although we believe that a credit card receivable is an evidence_of_indebtedness it is unclear whether under the oid provisions each receivable is properly characterized as a separate loan or whether the outstanding account balance which includes previously accrued but unpaid interest finance_charges and other account charges should be considered the loan resolution of this issue could impact whether associated costs should properly be capitalized recommendation this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by lon b smith acting associate chief_counsel financial institutions and products david b silber senior technician reviewer branch associate chief_counsel financial institutions and products
